Title: To James Madison from Josiah Meigs, 18 July 1815
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        Washington City, July 18. 1815.
                    
                    Captain Thomas Ramsay, late of the First Rifle Regiment has requested my friendly aid. He was my near Neighbour during my residence in Cincinnati for about two years. As a recruiting Officer his talents were obviously of no common order. At the sortie from Fort Erie he, at the head of his company received a wound through the hip, which has rendered him less capable of labour in his occupation of a Carpenter than for the performance of Military duty.
                    
                    Captain Ramsay served in the 15th year of his age in St. Clair’s army in 1791—and under General Wayne in 1794—he was in the Battle at the Rapids of Miami. He has always possessed in an eminent degree the love and confidence of the men under his command, & few Officers can be better acquainted with the modes of Indian warfare. It is understood that Captain C. A. Trimble who has lately been appointed for the Rifle Regiment declines the service.
                    By the 2d article of the General Order of May 17, 1815. “Supernumerary Officers may be called on to fill Vacancies, should any of the Officers who are nominated decline accepting” &c.
                    Captain Ramsay wishes to return to the command of his men, who have for him the love of Children to a Father.
                    It is with the most perfect confidence that I recommend him to the notice of the Government, being well convinced that his sobriety—integrity, military experience—courage and patriotism give him a strong claim to regard. I have the honour to be very respectfully Yours.
                    
                        
                            Josiah Meigs
                        
                    
                